Title: To Thomas Jefferson from William Carmichael, 26 January 1789
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 26 Jany. 1789

A violent Rheumatism which has confined me to my Room for 3 days past hath prevented me from answering sooner the Letter  you did me the honor to write me the 25th. Ulto. Altho I have received several Letters lately from America, from none have I had such explicit Intelligence as you were pleased to give me. I hope that as all Parties in our Country in general feel the necessity of a firm Government, the new Congress will assemble with a disposition to accommodate, as far as may be practicable, the new constitution to the Sentiments of all, without sacrificing its Energy. I do not recollect to have seen in the news papers any particular account of the great works carrying on in America for the extension of our Inland Navigation. I think such a relation rendered public would do us credit at a time when our Enemies would persuade Europe that we are in anarchy and distress. I inclose you the answer of Ulloa on the Subject of the supposed project of cutting thro’ the Istmus of Darien with a note by another hand, a particular friend of mine who commands an expedition for the purpose of examining and taking charts of the least explored parts of the Spanish possessions as well as of the Countries lately visited by foreign navigators. This expedition will sail from Cadiz in June. I am well acquainted with the Gentleman who goes out for the object of Natural history and as I am informed that the result of this voyage will be rendered public if you have any curiosity to gratify or any remark to communicate, your questions or your remarks will give pleasure to my friends who are sensible, ingenious and enterprising men. In the Month of Octob. 1787 I received information which I communicated to Congress. That Frenchman who spoke English and who was a good geographer had embarked in the packet for New York, sent to visit our back settlements and to render a [secret?] account thereof to this court. [We] have had no [communication] on the subject. In November last I advised Mr. Jay that a certain Gayoso a Biscayan a very intelligent man and who spoke English perfectly well was sent to the Missisipi as Governor of the Natchez. As I was well acquainted with this person and as he made a mystery of his voyage to me I conjectured that he had some [secret?] commission from this Court. I hear from others his destination; my last accounts of him are that he had arrived at the Havana in his way to New Orleans. I have taken upon myself to insinuate here, that any underhand negotiation with these people would not fail to give displeasure to the States in Union, and I was told Indirectly that the Ministers object in these missions was information and Nothing more. Have I acted with propriety or not? General Wilkison whom you may recollect, now settled at Kentuckey, has been at New Orleans and  was well received by the public officers and the Principal People. This is the Substance of what I know on this Subject.
It is not less dangerous and delicate than it is difficult to give an Idea of the Characters of the New Sovereigns here. Do not beleive that the King has any partiality to any System, for he hath formed none and is not capable of forming any. The Queen will govern him and direct him and She is (at least hitherto entirely Bourbon). Both eager for popularity, perhaps fewer employments may be given to Foreigners than in the other Reign, because these preferences displease the Nation. But the family System will be followed with a greater air of Independance on the Councils of France and it will be a wise policy in the latter Court to insinuate in consulting their Catholic Majesties the measures it wishes this Court to pursue. I do not think the present Ambassador proper for this role altho’ I esteem highly his personal Character. He is too sanguine, too importunate, trop minutieux and trop enteté de ses plans de ses projets, et de ses talents et ses forces et moyens pour les executer. I do not hazard these Assertions. Their verity is confirmed to me from the best sources of Intelligence and certainly the Present Minister of Foreign Affairs in France, knows that I do not accustom myself to speak without information on Serious and Interesting Subjects. A Man without the appearance of an Intriguant, with solid good sense, simplicity and frankness in his outside is such as ought to be an Ambassador here at present from your Court. The Queen seems to think and act as a mere Woman. But she knows otherwise so much how to dissemble, that it is really very difficult to say what may be her serious intentions. I think the Ct. de F. B. in making Sacrifices to her Caprice, may remain in office; But the Favorites say otherwise. These Favorites are two Brothers from Estramadura. The one was removed from the Court (he being guardia de Corps) in the Late Reign. The other in the same employment has been distinguished by the Notice of her Majesty. The first moments of the Queen were devoted to the recall of the Elder Brother who has since been named an Exempt and his Brother Cadet of the Garde du Corps. They have their Levees and their protection is courted and sollicited by Persons of the first Rank. I have means of knowing almost every thing which passes between the August Protectrice and these Favorites, but I will not disgust you as much as you would be astonished by the details which have come to my knowledge. I write you perhaps too freely on these Subjects, but as I have a sure means of Conveyance thro the channel of Mr. Young formerly  Secretary to Mr. Laurence when President of Congress and as you mean to go to America I wish to give you a sketch of the present situation of affairs and from thence a judgement may be formed of the future. I think that the present reign Must be a weak one. The King has good Intentions, but is a very weak man and knowledge and decision and Capacity are not to be acquired after 40 years of age. He will be governed by the Queen in all Great points. In Matters which regard his particular taste, his pleasures, his personal Friendships, She will be the first to approve them and to flatter by a very particular distinction his favorites who in fact will finally become her creatures, and This I know already from one who has most been favored by the personal friendship of his Majesty, who accompanies him often in his hunting parties and who is generally regarded as a favorite.Thus Much for the general prospect of the New Court and reign. The Grandees begin to assume a certain consequence, but they have no head and I may add no heads. The Ct. D’Aranda is not in favor and may really be regarded as the Shadow of what he was or what he has been represented to have been. At Present he is ‘vox et preterea nihil.’ The Ambassador at Versailles is looked up to as a successor to the Ct. de F. B. by the party of opposition here. You must know him. I supped almost every night with him during the course of a Winter and I saw nothing extraordinary rien d’elevation dans son caracter. I saw also often his dispatches during the last war and certainly his conception was wild and his Combinations Injudicious and bad. For the rest his Exterior is mild and his dissimulation great. If ever he becomes Minister, a Woman here will guide him as an Infant in Leading Strings.
You will excuse the freedom with which I write you my opinions and my Conjectures; without being personally known to you, I have formed that Idea of your Character, which corresponds with my own feelings. I have seen that Attention to the Interests of our Country as a Minis[ter …] from it which excites my Emulation and not my Envy, for with all the enthusiasm Nature may deprive the person who is influenced by it, of the Talents necessary to render it useful.
I have the honor to inclose you the Memorial presented by a Friend of Mine to induce the Government to adopt the plan of a voyage of discovery mentioned in a former part of this Letter. I also inclose you a Letter from Mexico relative to the progress of the Russians in their Approximation to the Spanish Terrotaries and a discription of the Skeleton of an Animal discovered lately  in Spanish America. I suppose these to be objects of Curiosity to you, the Latter however is merely for yourself, for the Academy of Natural history here, will soon publish an account of this Animal and the person who furnishes me with the inclosed Sketch and notes desires that his Observations should not be made public.
From Algiers I find that the Peace with Spain is on a tottering foundation and I beleive this Court itself thinks so. At least I conjecture this from some hints I have received from persons who are in the way of being well Informed. I must Intreat you on your arrival in America, to press remittances for the payment of the Advances made by the Ct. D Expilly as well as those made by his successor Monsr. Las Herat the Spanish Consul for the support of our unfortunate Country men. I have sent the Accompts to Congress. The Money has been Advanced by these Gentlemen in consequence of my orders which were approved by Your Excellency and Mr. Adams.
You are pleased to offer me your services in America. From another I might take this as a Compliment. I must be very much deceived indeed in your Character to take it as such from you. I will therefore without hesitation or Scruple tell you Candidly, that I cannot live here with my present salary. That from the particular situation of our Affairs during the greater part of my residence here, I was obliged to incur Extraordinary Expences to Make friends and to gain Confidence not only with the Nation but with those Employed by other Nations. I have spent my money my time, my attention and I flatter Myself I have succeeded. I have never troubled Congress with my distresses, because I knew their Inability to releive me. I do not ask the salary of a Minister, but I wish to have the Title for their interests, because the Etiquette here is so much to the Advantage of the Ambassadors and Ministers that 4 times in five on the days of Audience, the Chargé Des Affaires cannot see the Minister until he is wearied and fatigued by preceding conferences. 500 pd. Stg. a year would pay the extraordinaries of all kinds of the Additional Title. I never formed an Idea of being paid for the Time I employed in the service of my Country, but I do not wish to become every year poorer as has been the case hitherto. I beg you to excuse these details or more properly these effusions. I write in a hurry for I finish the 27th of March a Letter begun the 26th of Jany. The fact is that Mr. Young has been detained by unforeseen circumstances, altho’ Every day I expected his departure. This will be sent you by the Prince de Nassau. I have not drawn for Many  months for my salary, I beg you before your departure to leave me directions on that head. I am now pressed on all sides for Money and when I draw for a quarter or a half year I hope My bills will not be protested. I have yours of the 4th of March but I have not time to answer it. We have no pacquet boats here. I have the honor to be with the most sincere Esteem and respect Yr Excys Most Obedt & Very Hble. Sert,

Wm. Carmichael


I add an Extract of a Letter from Morracco which I have just received.

